Citation Nr: 1545771	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971, and from March 1972 to June 1990.  He died on February [redacted], 2009.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  In a June 2009 rating decision, entitlement to service connection for the Veteran's cause of death was denied; the appellant was notified of the decision and her appellate rights in September 2009 and neither appealed the decision nor submitted new and material evidence within a year and it became final.

2.  The evidence added to the record since the June 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim.

3.  The Veteran served in Vietnam and exposure to herbicides is presumed.  

4.  The Veteran's death certificate lists his immediate cause of death as cardiac arrest, and sequential causes leading to death are listed as pulmonary arrest and pancreatic cancer.

5.  Resolving doubt in the appellant's favor, diabetes mellitus is presumed to be a result of exposure to herbicides during service and diabetes mellitus with pancreatitis contributed to the Veteran's death.  

CONCLUSIONS OF LAW

1.  The June 2009 RO decision, which denied the appellant's claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

Law and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2015). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The appellant's original claim for entitlement to service connection for cause of death disability was ultimately denied in a June 2009 rating decision because the evidence of record did not demonstrate a link between the Veteran's death and service.  The appellant did not appeal the decision within a year after the September 2009 notice of the decision.  No new and material evidence was received with one year of the decision.  The June 2009 rating decision, which denied the appellant's claim of service connection for the cause of the Veteran's death, is therefore final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

The appellant petitioned to reopen the claim, and in a February 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  

Since the June 2009 rating decision, the evidence added to the claims file includes a private opinion received in October 2010 to the effect that the Veteran's diabetes mellitus with pancreatitis contributed to his death.  In a February 2013 opinion, the same doctor stated that the Veteran's diabetes was at least as likely as not caused by exposure to herbicides during service.  Also added to the claims file are statements in which the appellant asserted that her husband's pancreatic cancer was related to diabetes mellitus, a disease which is presumed as due to service for veterans who served in Vietnam, as the Veteran is shown to have done.  

This evidence is new as it was submitted after the June 2009 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely whether a disability due to service may have been the primary or contributory cause of the Veteran's death.  38 C.F.R. § 3.156(a).  Thus, the claim of service connection for cause of death is reopened.  38 U.S.C.A. § 5108.  The reopened claim is further addressed on the merits in the decision below.

II. Service Connection

Law and Regulations

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  


Analysis

The appellant maintains that the Veteran's cause of death was related to service.  More specifically, she asserts that diabetes mellitus/pancreatitis was related to herbicide exposure during service and that diabetes caused or contributed to his death.  

The death certificate shows that the Veteran died in February 2009 and the immediate cause of death was cardiac arrest.  Sequential conditions leading to the cause of death were listed as pulmonary arrest and pancreatic cancer.  

The Veteran's DD FORM 214 reflects decorations and awards to include a Purple Heart Medal, a Republic of Vietnam Cross of Gallantry w/Palm, a Vietnam Campaign Medal, and a Combat Infantry Badge.  A notation reflects service in Vietnam from 1970 to 1971.  In addition, service personnel records reflect the award of an Army Commendation Medal with V device for heroism during service in Vietnam.  As such, the Board finds that service in Vietnam from 1970 to 1971 is established.  Moreover, as there is no affirmative evidence to the contrary, the Board finds that the Veteran is presumed to have been exposed to herbicide agents such as Agent Orange.

In addition, a June 2009 VA treatment record reflects insulin injections for diabetes mellitus.  As such, the evidence establishes that the Veteran's diabetes mellitus became manifest to a compensable degree during his lifetime.  

Although diabetes mellitus is presumed to be related to herbicide exposure, this is a rebuttable presumption.  See 38 C.F.R. § 3.307(d).  Service incurrence is rebutted if there is affirmative evidence to the contrary that there is a post-service intercurrent injury or disease.  Id.

Along these lines, a September 2013 VA opinion is to the effect that the Veteran's diabetes mellitus associated with pancreatic cancer is more likely a result of the pancreatic cancer than exposure to herbicides.  Thus, there is potentially an intercurrent disease causing the diabetes mellitus.  In contrast, in October 2010 and February 2013 opinions, the Veteran's private doctor determined that the Veteran's diabetes was at least as likely as not to have been caused by herbicide exposure during service, and concluded that diabetes contributed to the Veteran's medical deterioration and eventual death.

The Board notes that the September 2013 VA opinion acknowledges that exposure to herbicides was a risk factor for the Veteran developing diabetes mellitus, and although data was noted to suggest that recent glucose intolerance or diabetes may be a consequence of pancreatic cancer, referencing VA treatment records in 2009, there are no treatment records for at a least a decade prior to 2009 for review, and thus, the date of onset is not entirely clear.  Regardless, there is competent evidence that diabetes mellitus with pancreatitis contributed, at least in part, to the Veteran's death.  

In consideration of this evidence, the Board does not find that there is sufficient affirmative evidence to the contrary to rebut the presumption that the Veteran's diabetes mellitus is due to presumed in-service herbicide exposure.  Then, when reasonable doubt is resolved in the appellant's favor, the Board finds that the Veteran's diabetes mellitus at least contributed to the Veteran's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for the cause of the Veteran's death is warranted.  



ORDER

As new and material evidence has been presented, the claim of service connection for the Veteran's cause of death is reopened; service connection for the cause of the Veteran's death is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


